Citation Nr: 1339040	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  05-15 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to December 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, in which the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial 30 percent disability rating.  Subsequently, in a November 2012 decision, the Board awarded the Veteran an initial increased rating, to 50 percent, for his service-connected PTSD.  Also in that decision, the Board acknowledged that the issue of entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) had been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board thus remanded the TDIU issue for further evidentiary development and adjudication. 

The Veteran and his spouse testified before a Veterans Law Judge who is no longer employed by VA in a videoconference hearing in August 2006 and before the undersigned Veterans Law Judge at a videoconference hearing in July 2012.  Transcripts of these hearings have been associated with the Veteran's claims file.  


FINDING OF FACT

In August 2013 and October 2013, prior to the promulgation of the Board's decision, the Board received statements from the Veteran in which he expressed his desire to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 (2013).  A substantive appeal may be withdrawn in writing and is effective when received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision. 38 C.F.R. § 20.204(b) (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2013).

By statements submitted in August 2013 and October 2013, prior to the issuance of a decision by the Board, the Veteran stated that he wished to withdraw his appeal.  This was done in writing.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the claim of entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).  Accordingly, the Board will dismiss the appeal.


ORDER

The appeal is dismissed.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


